Motion to inspect the minutes of the Grand Jury denied, without prejudice to its renewal upon the argument, upon 15 days’ notice to respondent and the Attorney-General (see Executive Law, § 71) of intent to do so, to permit the parties and the Attorney-General to prepare adequate briefs in respect to the constitutional and other issues involved. Motion for extension of time to perfect appeal granted, and time extended to April 6, 1966.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.